Paine, J.,
dissenting.
I am entirely unable, after a careful study of the bill of exceptions and the briefs, to agree with the opinion adopted in this case. The facts as shown by the evidence disclose that Mrs. Wixson, a woman about 80 years of age, attended Adventist camp meetings for many summers; that at the Shelton meeting held in 1926 or 1927 she met two old ladies who told her that each of them had purchased annuities of the Nebraska Adventist organization, one in the amount of $2,000, and the other for $2,900. She thought this matter over for several years, but did not consult her children. It is proved beyond question that no minister, or officer of the organization, ever talked to her about this matter, or solicited this annuity, directly or indirectly, until she approached the president of the organization, Rev. S. G. Haughey, who signed all such documents. His testimony is that, at the close of a service in the Adventist camp meeting, held in Epworth Park, Lincoln, in August, 1928, as he was walking directly from the pavilion to his tent, Mrs. Wixson came up to him. “Q. Now, tell the jury what talk you had with Mrs. Wixson at that time. A. After pass*776ing the time of day and stating she was enjoying the meetings she said that she had a little business and mentioned the fact she had some money and wanted to know if the Conference didn’t have provision to take it and allow an annual income from it; that was the way she approached me.” In this conversation he told her the details of such an investment, and that they would pay 5 per cent, interest on an annuity, and she told him that was what she wanted. When he returned to his office in Grand Island, he had the same form of annuity contract drawn up that had already been used in some $30,-000 of annuities in force in the state, and he returned 'to Lincoln upon September 10, 1928, with the treasurer, Rev. Marshall, and with Rev. Emery they took Mrs. Wixson to the office of Clarence G. Miles, an attorney, and handed the instrument to Mr. Miles, who did most of the talking with her, and testified as follows: “Q. Do you recall what you said in explaining the instrument to her? A. * * * My best recollection is that I explained to her or asked her if she knew she would never get this money back, that this was an annuity and she would only get the interest on it, and she said yes, she did. She said yes, she understood that. I asked her if she knew that at her death it would not go to her estate or her heirs but would be retained by this association which I see on this paper was the Nebraska Conference Association. I would not remember the exact name. I asked her if she knew that would be retained by the association at her death. She said, ‘Yes; I am glad to make this gift.’ She said, T have been thinking about it for some time.’ ” And his next answer is: “I then asked if she realized the full import of this and was satisfied to do this. She says, ‘Yes; I am, I am glad to do it and it is not anybody’s business.’ ” She then signed and acknowledged the annuity Contract and it was signed by the two officers of the association, and on that contract she was regularly paid her 5 per cent, interest in semiannual payments. She did not tell her children of this for some months.
*777The evidence of Mr. Miles, an attorney and notary, is clear and convincing. In the case of Little v. Curson, 114 Neb. 752, it is said in the third paragraph of the syllabus: “The evidence of the attorney who prepared the deed, of the notary who took the acknowledgment, and of the witnesses to the execution of the deed, alleged to have been obtained by undue influence exerted by the grantee, that the deed was executed by the grantor understandingly and voluntarily, cannot ordinarily be overcome by evidence relating to different occasions.”
The children of Mrs. Wixson charge that their mother was incompetent and that undue influence was practiced upon her by this church organization, but no proof thereof is submitted by them. Her, son Harry, who is her guardian, testified that she told him she transferred it to the association because they paid her 1 per cent, more interest than the bank would pay her, and added that “banks went busted,” but that “God was back of the Conference.” He further testified that his mother did not approve of the children trying to get the money back from the church. Her son Silas also testified that she was incompetent, and that he had borrowed $300 of her so nobody else would get it, but admitted • that she took a mortgage back on his threshing machine for security for the loan to him. To prove her incompetence, her children testified that she lived miserly, nearly starved herself, that she saved milk tops, old cans, and used bread wrappers for napkins, and insisted on wearing old, ragged and patched garments, and lived in a little three-room hut with her oldest son, a rheumatic cripple. No one testified to her incompetency except her own children, who may share the money after her death if it is recovered, and who have now placed her under guardianship. Against this evidence we find that of men who are not personally interested in the outcome of the case. H. F. Bauman, a coal dealer and neighbor, had had many deals with her, and was of the opinion that she was entirely competent. W. H. Crouse, another neighbor, considered her rational *778in all her business dealings. George Adams, a leading attorney of Lincoln, to whom Mrs. Wixson went for advice in July, 1930, testified that she was, in his opinion, entirely competent. W. M. Folsom, of the Nebraska Central Building & Loan Association, testified to the same, effect.
It is claimed that she parted with her money - without consideration, yet the purchase of annuities is the most popular form of investment for old people in England,, and many in this country regret not having purchased-annuities. Upon what basis can this court declare that, the purchase of a safe annuity, with a legal contract binding a large state-wide church organization, is entirely without consideration?
Upon this state of facts, the trial court gave instruction No. 2, set out in the opinion, in which it was rightly stated that the burden of proof of undue influence was-upon the plaintiff alleging it, and in No. 6 the jury were told that there must be proof that the assignment was-, obtained by undue influence. Latham v. Schaal, 25 Neb. 535; Seebrock v. Fedawa, 30 Neb. 424. Commissioner-Pound said, in Boggs v. Boggs, 62 Neb. 274: “Undue influence, in order to invalidate a will, must be of such character as to destroy the free agency of the testator and substitute another person’s will for his own.” And Judge Day said, In re Estate of Bayer, 119 Neb. 191, that,, in such a case, suspicion or supposition of undue influence-is not sufficient either to require the submission of the question to the jury or to sustain a verdict. Now, departing from the line of these decisions, the trial court, in instruction No. 8, set out in the opinion, in my judgment-confused the jury by changing the burden of proof, under certain conditions not found in the evidence in this case, and instructed the jury that the burden shifts and requires the person receiving the gift to prove by a preponderance of the evidence that it was obtained without undue influence; The-jury from this instruction would' conclude ■that" the judge considered-that all of the requisite-' ’ *779conditions existed in this case, or the instruction would not have been given, The evidence in no way warranted the giving of instruction No. 8, and in my opinion this constituted reversible error.
If a determined old lady, who knows her own mind and without consulting her children, carries out her own wishes in that regard and buys an annuity contract, can have her wishes held for naught and the contract set aside upon evidence such as offered in this case, then no such annuity can stand in this state against such attacks. The entire evidence discloses that the conduct of the officers of this church organization was above reproach, for, even after she sought them out and asked for the investment, they did not press the matter, but gave her every opportunity to seek other advice and change her desires.
It is a matter of common knowledge that colleges, hospitals, homes for the aged, universities, ministerial benefit funds, missionary societies, American Bible Society, and many forms of individual church organizations, all seek to pledge payment of annuities on funds placed with them on practically the same form of contract as used in this case. If this decision becomes the law of Nebraska, it will be useless for such organizations to seek such deposits without securing the consent of all of the prospective heirs of the annuitant.